               UNITED STATES DISTRICT COURT
              MIDDLE DISTRICT OF PENNSYLVANIA

CLINTON HAYDEN,                    :

         Petitioner                :   CRIMINAL ACTION NO. 3:15-294

    v.                             :        (JUDGE MANNION)

UNITED STATES OF AMERICA,          :

         Respondent                :

                               ORDER

     For the reasons set forth in the Memorandum of this date, IT IS

HEREBY ORDERED THAT:

    1.   Petitioner Hayden’s 28 U.S.C. §2255 motion to
         vacate, set aside or correct sentence, (Doc. 49), is
         DENIED.

    2.   The government’s motion to quash Hayden’s subpoena,
         (Doc. 58), is GRANTED, and Hayden’s subpoena, (Doc. 57,
         Ex. B), is construed as a Rule 6(a) motion for discovery.

    3.   Hayden’s motion for discovery and Hayden’s motion to
         stay the case for discovery, (Doc. 57), are DENIED.

    4.   Hayden’s motion to remove his counsel and to proceed
         pro se, and for a 60-day extension of time to amend his
         §2255 motion and to file a second traverse, (Doc. 62),
         is DENIED.

    5.   Hayden is not entitled to an evidentiary hearing.
          6.          There is no probable cause to issue a certificate of
                      appealability.




                                                 s/ Malachy E. Mannion
                                                 MALACHY E. MANNION
                                                 United States District Judge

Dated: February 18, 2020
15-294-01-ORDER.wpd




                                                2
